 


109 HRES 908 EH: Congratulating Italy on winning the 2006 Federation Internationale de Football Association (FIFA) World Cup.
U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 908 
In the House of Representatives, U. S.,

July 18, 2006
 
RESOLUTION 
Congratulating Italy on winning the 2006 Federation Internationale de Football Association (FIFA) World Cup. 
 
 
Whereas for the first time in 24 years, the Italian National Soccer Team won the Federation Internationale de Football Association (FIFA) World Cup; 
Whereas Italy is one of the most successful countries in World Cup history, reaching the finals 6 times and winning 4 four championships, in 1934, 1938, 1982, and 2006; 
Whereas the 2006 championship is due in large part to the extraordinary leadership of head coach Marcello Lippi and team Captain Fabio Cannavaro; 
Whereas in 2006, team Italy (known as “Azzurri” or simply “the Blue”) went undefeated in World Cup play and won the final game in only the second World Cup Championship to be determined by shoot-out; 
Whereas in winning the World Cup, the Italian National Soccer Team faced adversity and overcame setbacks; 
Whereas the vibrant culture and heritage of Italy were brought to our Nation by millions of Italian immigrants; 
Whereas Italian Americans have made significant contributions to our Nation in all fields of endeavor; 
Whereas Italian Americans rejoiced in the victory of the soccer team of their ancestral homeland, many spontaneously celebrating in American neighborhoods throughout our Nation; 
Whereas all Americans can take pride in the knowledge that the United States National Soccer Team was the only team that Italy was unable to defeat during this World Cup, needing to settle with a 1–1 tie; and 
Whereas the fans of the Italian National Soccer team, many hailing from the United States, represent some of the most enthusiastic in the world: Now, therefore, be it  
 
That the House of Representatives congratulates Italy and the Italian National Soccer team on winning the 2006 Federation Internationale de Football Association (FIFA) World Cup. 
 
Karen L. HaasClerk.
